MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reconsider or reopen.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). A motion to reconsider a decision of the BIA must be filed within 30 days after the date of that decision, and with certain exceptions not relevant here, a motion to reopen must be filed within 90 days of the administratively final order. See 8 C.F.R. § 1003.2(b)(2) & (c)(2). The BIA did not abuse its discretion in denying petitioner’s motion as untimely. See Larar-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (stating standard of review). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The motion for stay of voluntary departure, filed after the voluntary departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir.2004). The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.